The court on this finding rendered judgment for the defendant and the plaintiff appealed.
The controversy in this case arises between the paternal uncles on one side and a maternal aunt, of the half blood, on the other side. The land descended to Thomas Jordan from his maternal grandfather, no portion of whose blood flows in the veins either of the lessors of the plaintiff or the defendant. The parties on both sides are in the same degree of consanguinity to the intestate; and hence, it appears that the (436) principle governing the decision has been virtually settled in  Ballard v. Hill, 7 N.C. 416. *Page 243 
In that case the half blood of the maternal line were preferred to a more distant collateral of the paternal line, although the land descended therefrom; and this construction seemed unavoidable under the several enactments of 1784, which admit the half blood of both lines equally into the inheritance, and declare a priority only where the contest is between those of the acquiring and those of the nonacquiring line. It is also declared that the same rules of descent shall be observed where the collaterals shall be further removed than brothers' and sisters' children; consequently, where those who claim the inheritance are of equal degree, and none of them can claim a preference by representing the acquiring line, all are equally entitled, although some of them may be of the half blood. An uncle of the whole blood, where he represented the acquiring ancestor, would exclude an aunt of the half blood who did not, upon the principle of the case cited, as well as that of Pipkin v. Coor, 4 N.C. 14; but to prefer him where he did not so represent the acquiring ancestor would virtually repeal the law entitling the half blood to inherit.
HALL and HENDERSON, JJ., concurred.
PER CURIAM.                                       Judgment accordingly.
(437)